Name: Commission Directive 2006/14/EC of 6 February 2006 amending Annex IV to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community
 Type: Directive
 Subject Matter: technology and technical regulations;  wood industry;  agricultural policy;  cooperation policy;  marketing;  trade
 Date Published: 2006-02-07; 2006-11-28

 7.2.2006 EN Official Journal of the European Union L 34/24 COMMISSION DIRECTIVE 2006/14/EC of 6 February 2006 amending Annex IV to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular point (d) of the second paragraph of Article 14 thereof, Whereas: (1) The FAO International Standard for Phytosanitary Measures (ISPM) No 15 on Guidelines for regulating wood packaging material in international trade was adopted in March 2002 by the Fourth Interim Commission on Phytosanitary Measures (ICPM). The relevant provisions of Directive 2000/29/EC were brought in line with those Guidelines by Commission Directive 2004/102/EC of 5 October 2004 amending Annexes II, III, IV and V to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (2). (2) In addition to the measures approved under ISPM 15, Directive 2004/102/EC includes a requirement that imported wood packaging material be made from debarked round wood. ISPM No 15 made this an option subject to technical justification. The application of that requirement was postponed until 1 March 2006 by Council Directive 2005/15/EC of 28 February 2005 amending Annex IV to Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (3). (3) The Community has requested that ISPM No 15 be reviewed at international level to include a requirement addressing the Communitys concern about the presence of bark on such wood packaging material in international trade. (4) While the procedure for the review of ISPM No 15 is under way and pending the results of that review, the application of the Community requirement that wood packaging material imported from third countries be made from debarked round wood should be postponed temporarily. (5) Directive 2000/29/EC should therefore be amended accordingly. (6) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 2000/29/EC is amended as follows: 1. In Annex IV, Part A, section I, point 2, the last paragraph at the end of the right hand column is replaced by the following: The first indent, requiring wood packaging material to be made from debarked round wood, shall only apply from 1 January 2009. This paragraph shall be reviewed by 1 September 2007. 2. In Annex IV, Part A, section I, point 8, the last paragraph at the end of the right hand column is replaced by the following: The first line of point (a), requiring wood packaging material to be made from debarked round wood, shall only apply from 1 January 2009. This paragraph shall be reviewed by 1 September 2007. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 28 February 2006 at the latest. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such a reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the third day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 6 February 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2005/77/EC (OJ L 296, 12.11.2005, p. 17). (2) OJ L 309, 6.10.2004, p. 9. (3) OJ L 56, 2.3.2005, p. 12.